An unpub|ist

SuPREME Coun'r
or
NEvAoA

l

ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

ANTHONY GRECO, No. 66234
Appellant,

vs.

MICHAEL KOLPAK, NEVADA STATE  L E D
FIRE INSPECTOR; AND SCOTT

LEWIS, PAHRUMP ToWN FIRE AU6 113 2014
CHIEF,

Respondents_ ¢LEL'?100 Nev. 207,
209, 678 P_Zd 1152, 1153 (1984) (noting that an appeal may only_be taken
when authorized by statute or court rule); NRAP 3A(b) (listing orders and
judgments from which an appeal may be taken)_ Accordingly, we

oRDER this appeai msMIssED_

P.~

Pickering

°--°1